DETAILED ACTION
In response to communication filed on 20 October 2021, claims 1, 10 and 22 are amended. Claims 9 and 19 are canceled. Claims 1-8, 10-18 and 20-22 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see “Rejections under 35 U.S.C. § 112” filed on 20 October 2021, have been carefully considered and based on the amendments the rejections have been withdrawn.

Applicant’s arguments, see “Rejections under 35 U.S.C. § 103” filed on 20 October 2021, have been carefully considered and are not persuasive.

APPLICANT’S ARGUMENT: Applicant asserts that Hanfland and Valente fail to disclose or suggest at least "enabling the feature for one or more user accounts in the second group in response to the number".
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Regarding claim limitation enabling the feature for a number of user accounts wherein the number is based on a threshold associated with the first group, to a person of ordinary skill in the art and in the light of specification, enabling the feature for a number of user accounts may be reasonably interpreted as setting the privilege status “On” for objects with respect to a specific group of users. Hanfland reference teaches in [col5 lines1-2] that object can include data and software components. Hanfland also teaches in col9 and col13 that the privilege related to addresses object is set to “On” for specific user JoeUser and other users in the CEO group. Hanfland does not explicitly teach that the number of users that have access to a specific feature is based on a threshold associated with the group. Therefore Valente reference has been incorporated that discloses the concept of dividing users into plurality of groups (mainstream groups and outlier groups) and access related to network resources are based on a specific percentage of active users in mainstream group being above a threshold. To a person of ordinary skill in the art, wherein the number is based on a threshold associated with the first group may be reasonably interpreted as a group called mainstream group that receives access to specific network resources and their active users are above a specific threshold. Valente teaches this in [0203] and [0113]. The current claim language does not specifically clarify what the number is related to and therefore it may be reasonable to interpret the number of users as number of active users in a group and further comparing that number to a threshold. As a result, a combination of Hanfland and Valente teaches the above argued limitation enabling the feature for a number of user accounts wherein the number is based on a threshold associated with the first group.
Regarding claim limitation enabling the feature for one or more user accounts in the second group in response to the number, to a person of ordinary skill in the art and in the light of the specification, enabling the feature for one or more user accounts in the second group may be reasonably interpreted as inheriting the privilege state information based on hierarchical relationships. Therefore, Hanfland teaches the concept of inheriting privilege data based on the state indicator of “On” in col5 and col9. Hanfland does not inherit privilege data based on a enabling the feature for one or more user accounts in the second group in response to the number. As a result, the argument are not considered to be persuasive.

APPLICANT’S ARGUMENT: Applicant argues that claim 2 recites "enabling the feature for the one or more user accounts in the second group comprises determining that the value is below a threshold associated with the second group". The alleged value of Hanfland is not a quantifiable value, but instead a privilege label. Because a privilege label of Hanfland is not quantifiable, it cannot be compared to a threshold, let alone be determined to be below any threshold. EXAMINER’S RESPONSE: Examiner has carefully considered the argument and respectfully disagrees. The current claim does not mention what the “value” comprises of. Therefore, based on broadest reasonable interpretation and in light of specification, to a person of ordinary skill in the art, “value” may be reasonably interpreted as privilege label including total number of different privileges which is a numeric value in col11 and col10 respectively. Hanfland does not explicitly compare the value to a threshold to determine if it is below a threshold and therefore Valente reference has been incorporated to teach the limitation in [0113]. Hence a combination of Hanfland and Valente has been cited to teach the above argued limitation. As a result, the arguments are not considered to be persuasive. 

APPLICANT’S ARGUMENT: Applicant argues that Valente does not teach a threshold that identifies a number of the one or more user accounts in the outlier group for which the feature may be enabled, and no combination of Valente and Hanfland would arrive at such features. 
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Hanfland teaches enabling the features based on inheritance in col5, col2 and col9. However, Hanfland does not explicitly teach enabling features based on a threshold related to a group. Therefore, Valente reference has been incorporated. Valente teaches a percentage of active users in the outlier group that falls below a threshold in [0113] and also teaches dividing users into plurality of groups (mainstream groups and outlier groups) and allocating resources to outlier group [0203] based on the determination of the actual users who are authorized. Therefore a combination of Hanfland and Valente teaches the above argued limitation. As a result, the argument are not considered to be persuasive. 

APPLICANT’S ARGUMENT: Applicant argues that the privilege label of Hanfland is not "an individual value for a user account in the second group" that is "unique among one or more other individual values for one or more other user accounts", as in present claim 5.
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Examiner relies on USER_ID column in col12 from Hanfland to teach the above argued limitation unique among one or more other individual values for one or more other user accounts and therefore this argument cannot be considered to be persuasive.  

APPLICANT’S ARGUMENT: Applicant argues that similar to the discussion with respect to claim 1, Valente does not disclose or suggest enabling network access for users in one group in response to a number of users in another group for which a feature is enabled
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Regarding the claim limitation comparing the value to a threshold associated with a first group; based on the comparison: enabling for one or more user accounts in the first group, to a person of ordinary skill in the art “value” may be reasonably interpreted as privilege label including total number of different privileges which is a numeric value in col11 and col10 respectively. Hanfland does not explicitly compare the value to a threshold to determine if it is below a threshold and therefore Axtell reference has been incorporated that stores a value in the feature table which is a Boolean value (true or false) in [0061]. Axtell reference does not explicitly teach the comparison of the value to a threshold and therefore Valente reference has been incorporated to teach the comparison to a threshold value and determine if the percentage of users falls below a threshold. Valente teaches a percentage of active users in the outlier group that falls below a threshold in [0113] and also teaches dividing users into plurality of groups (mainstream groups and outlier groups) and allocating resources to outlier group [0203] based on the determination of the actual users who are authorized. Therefore a combination of Hanfland, Axtell and Valente teach the limitation comparing the value to a threshold associated with a first group; based on the comparison: enabling for one or more user accounts in the first group. As a result, the argument are not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 8, 10, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hanfland (US 6,718,386 B1, hereinafter “Hanfland”) in view of Pereira Valente et al. (US 2010/0067390 A1, hereinafter “Valente”).

Regarding claim 1, Hanfland teaches
A method, comprising: (see Hanfland, [col1 lines6-10] “relates to methods, a system, and an article for displaying privilege state data indicating the privileges of users or groups of users to use different objects supported by a network environment”; [col5 lines1-2] “"Object" as used herein is the subject of a privilege, and can include data or software components”). 
enabling a feature of an instance of a software component by: (see Hanfland, [col6 lines63-65] “The users of the network system 10 generally have differing privilege rights with respect to use of data or software components residing on servers 16, 18, data storage unit 14, or terminal devices 12, 12'. Such data or software components are referred to as "objects”; [col9 lines18-21] “privilege state data is activated in a group to which a user belongs, the user will inherit the associated privilege due to the predetermined hierarchical relationship”).
organizing user accounts into a plurality of hierarchically organized groups; (see Hanfland, [col12 lines1-6] “The USER_ID column uniquely identifies the users of the network system 10, in this example "Joe User" by user data. The PARENT_GROUP _ID column uniquely identifies a group of users to which the corresponding user belongs, and establishes the hierarchical relationships among the users and groups”).  
enabling the feature for a number of user accounts in a first group of the plurality of hierarchically organized groups, (see Hanfland, [col9 lines12-14] “The "On" state indicates that the privilege has been set to permit its exercise by the corresponding object and user entity”; [col13 lines55-59] “because JoeUser is in the CEO group as indicated the PARENT_GROUP ID, the "On" state for the CEO GROUP ID privilege state data for the Addresses object is inherited by corresponding privilege state data for JoeUser”). 
determining a value for a second group of the plurality; of hierarchically organized groups; and (see Hanfland, [col11 lines48-49] “a determination is made to establish whether a privilege label, object label, or user label has been selected”; [col8 lines29-31] “The "Inherit" label refers to the privilege to inherit privilege rights from other user entities based on the hierarchical relationship”; [col10 lines48-49] “data for which the total number of different privileges is relatively defined”). 
based on the value for the second group: (see Hanfland, [col11 lines48-49] “a determination is made to establish whether a privilege label, object label, or user label has been selected”; [col8 lines29-31] “The "Inherit" label refers to the privilege to inherit privilege rights from other user entities based on the hierarchical relationship”; [col10 lines48-49] “data for which the total number of different privileges is relatively defined”).
enabling the feature for one or more user accounts in the second group (see Hanfland, [col5 lines8-10] “"Privilege" also refers to operations allowed for a user relative to a software component, such as the ability to use the component or portions thereof… "Privilege state data" is a data representation of the state of a particular privilege”; [col2 line63-col3 line4] “determining whether the second user entity inherits privilege state data from the first user entity, based on the hierarchical relationship… storing the privilege state data in correspondence with the user data for the second entity and the object data and privilege data”; [col9 lines12-14] “The "On" state indicates that the privilege has been set to permit its exercise by the corresponding object and user entity” – second user entity is interpreted as second group). 
Hanfland does not explicitly teach enabling the feature for a number of user accounts wherein the number is based on a threshold associated with the first group; enabling the feature for one or more user accounts in the second group in response to the number. 
However, Valente discloses organizing users into groups based on thresholds and also teaches
wherein the number is based on a threshold associated with the first group; (see Valente, [0203] “segregate users into mainstream groups and outlier groups… the network administrator automatically creates policy controls that enable mainstream groups to access the network resources”; [0113] “Mainstream Groups are those whose percentage of active users is at or above a certain threshold value. The threshold value is configurable and varies depending on the total number of active users in the group”). 
enabling access to outlier groups of users in response to the number (see Valente, [0203] “segregate users into mainstream groups and outlier groups… the network administrator automatically creates policy controls that enable mainstream groups to access the network resources… outlier groups are scrutinized and, if deemed to be legitimate users of the resource, the outlier group is sub-divided to include just the set of users that are authorized”; [0113] “Mainstream Groups are those whose percentage of active users is at or above a certain threshold value. The threshold value is configurable and varies depending on the total number of active users in the group”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of thresholds and counts associated with user groups as being disclosed and taught by Valente in the system taught by Hanfland to yield the predictable results of analyzing and controlling network level activity at an overall organizational level while also allowing operating divisions to monitor and manage security aspects (see Valente, [0029] “the ability to analyze and control network activity at an overall organizational level while also allowing your various operating divisions or security zones to monitor and manage network activity that's specific to their group”).

	Regarding claim 2, the proposed combination of Hanfland and Valente teaches
wherein the enabling the feature for the one or more user accounts in the second group comprises (see Hanfland, [col5 lines8-10] “"Privilege" also refers to operations allowed for a user relative to a software component, such as the ability to use the component or portions thereof… "Privilege state data" is a data representation of the state of a particular privilege”; [col2 line63-col3 line4] “determining whether the second user entity inherits privilege state data from the first user entity, based on the hierarchical relationship… storing the privilege state data in correspondence with the user data for the second entity and the object data and privilege data”; [col9 lines12-14] “The "On" state indicates that the privilege has been set to permit its exercise by the corresponding object and user entity” – second user entity is interpreted as second group) determining that the value is (see Hanfland, [col11 lines48-49] “a determination is made to establish whether a privilege label, object label, or user label has been selected”; [col8 lines29-31] “The "Inherit" label refers to the privilege to inherit privilege rights from other user entities based on the hierarchical relationship”; [col10 lines48-49] “data for which the total number of different privileges is relatively defined”) below a threshold associated (see Valente, [0113] “The threshold value is configurable and varies depending on the total number of active users in the group… Outlier Groups are those whose percentage of active users falls below this threshold”) with the second group (see Hanfland [col2 lines63] “the second user entity”). The motivation for the proposed combination is maintained. 

	Regarding claim 5, the proposed combination of Hanfland and Valente teaches
	wherein the value for the second group (see Hanfland, [col11 lines48-49] “a determination is made to establish whether a privilege label, object label, or user label has been selected”; [col8 lines29-31] “The "Inherit" label refers to the privilege to inherit privilege rights from other user entities based on the hierarchical relationship”; [col10 lines48-49] “data for which the total number of different privileges is relatively defined”) is an individual value for a user account in the second group and is unique among one or more other individual values for one or more other user accounts (see Hanfland, [col12 lines1-2] “The USER_ID column uniquely identifies the users of the network system”) in the second group (see Hanfland [col2 lines63] “the second user entity”). 

	Regarding claim 8, the proposed combination of Hanfland and Valente teaches
	wherein the enabling for the second group occurs (see Hanfland, [col5 lines8-10] “"Privilege" also refers to operations allowed for a user relative to a software component, such as the ability to use the component or portions thereof… "Privilege state data" is a data representation of the state of a particular privilege”; [col2 line63-col3 line4] “determining whether the second user entity inherits privilege state data from the first user entity, based on the hierarchical relationship… storing the privilege state data in correspondence with the user data for the second entity and the object data and privilege data”; [col9 lines12-14] “The "On" state indicates that the privilege has been set to permit its exercise by the corresponding object and user entity” – second user entity is interpreted as second group) in response to the number being a total number of the one or more user accounts in the first group (see Valente, [0203] “segregate users into mainstream groups and outlier groups… the network administrator automatically creates policy controls that enable mainstream groups to access the network resources”; [0113] “Mainstream Groups are those whose percentage of active users is at or above a certain threshold value. The threshold value is configurable and varies depending on the total number of active users in the group”). The motivation for the proposed combination is maintained. 

Regarding claim 10, the proposed combination of Hanfland and Valente teaches
wherein the feature must be enabled for each of the one or more user accounts in a higher level group in the plurality of hierarchically organized groups before the feature can be enabled for any of the one or more user accounts in a lower level group in the plurality of hierarchically organized groups (see Hanfland, [col9 lines12-20] “The "On" state indicates that the privilege has been set to permit its exercise by the corresponding object and user entity. "Inherited On" indicates that the privilege has been permitted for a corresponding object and user entity by inheritance from an "On" state setting at a higher level within the predetermined hierarchical relationship of user entities”; [col5 lines8-10] “"Privilege" also refers to operations allowed for a user relative to a software component, such as the ability to use the component or portions thereof… "Privilege state data" is a data representation of the state of a particular privilege”; [col2 line63-col3 line4] “determining whether the second user entity inherits privilege state data from the first user entity, based on the hierarchical relationship… storing the privilege state data in correspondence with the user data for the second entity and the object data and privilege data” – Permits at set at higher level user entity and are then inherited by following levels of entities). 

Regarding claim 21, the proposed combination of Hanfland and Valente teaches
	wherein the threshold associated with the second group identifies a number of the one or more user accounts (see Valente, [0113] “The threshold value is configurable and varies depending on the total number of active users in the group… Outlier Groups are those whose percentage of active users falls below this threshold”) in the second group (see Hanfland [col2 lines63] “the second user entity”) for which the feature may be enabled (see Hanfland, [col5 lines8-10] “"Privilege" also refers to operations allowed for a user relative to a software component, such as the ability to use the component or portions thereof… "Privilege state data" is a data representation of the state of a particular privilege”; [col2 line63-col3 line4] “determining whether the second user entity inherits privilege state data from the first user entity, based on the hierarchical relationship… storing the privilege state data in correspondence with the user data for the second entity and the object data and privilege data”; [col9 lines12-14] “The "On" state indicates that the privilege has been set to permit its exercise 

Regarding claim 22, the proposed combination of Hanfland and Valente teaches
wherein the disabling the feature for the one or more user accounts in the second group comprises (see Hanfland, [col5 lines8-10] “"Privilege" also refers to operations allowed for a user relative to a software component, such as the ability to use the component or portions thereof… "Privilege state data" is a data representation of the state of a particular privilege”; [col2 line63-col3 line4] “determining whether the second user entity inherits privilege state data from the first user entity, based on the hierarchical relationship… storing the privilege state data in correspondence with the user data for the second entity and the object data and privilege data”; [col9 lines29-31] “The "Disabled" state indicates a state that is not possible for the corresponding privilege, object, and user” – second user entity is interpreted as second group) disabling the feature for one or more user accounts in a third group of the plurality of hierarchically organized groups (see Hanfland, [col8 lines26-29] “refers to the privilege to affect a delete across more than one level of user entities in the hierarchical relationship established for users of the network system”).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hanfland and Valente in view of Axtell (US 2016/0291955 A1, hereinafter “Axtell”).

Regarding claim 3, the proposed combination of Hanfland and Valente teaches
adjusting the threshold associated (see Valente, [0093] “allows one to dynamically adjust the outlier threshold” – Adjustments happen dynamically and therefore it can happen more than once in Valente) with the second group; and (see Hanfland [col2 lines63] “the second user entity”). 
enabling the feature… (see Hanfland, [col5 lines8-10] “"Privilege" also refers to operations allowed for a user relative to a software component, such as the ability to use the component or portions thereof… "Privilege state data" is a data representation of the state of a particular privilege”; [col2 line63-col3 line4] “determining whether the second user entity inherits privilege state data from the first user entity, based on the hierarchical relationship… storing the privilege state data in correspondence with the user data for the second entity and the object data and privilege data”; [col9 lines12-14] “The "On" state indicates that the privilege has been set to permit its exercise by the corresponding object and user entity” – second user entity is interpreted as second group) in the second group… (see Hanfland [col2 lines63] “the second user entity”) to the adjusted threshold (see Valente, [0093] “allows one to dynamically adjust the outlier threshold” – Adjustments happen dynamically and therefore it can happen more than once in Valente). 
The proposed combination of Hanfland and Valente does not explicitly teach enabling the feature for an additional user account in the second group based on a comparison of a value associated with the associated user account.
However, Axtell discloses selectively enabling or disabling features based on comparisons and teaches
enabling features for an additional user account (see Axtell, [0022] “selective enablement of application features and a particular user or client facility, such that particular features are enabled within the application execution”) based on a comparison of a value associated with the additional user account to an identifier (see Axtell, [0061] “by comparing whether a value of a column of the client feature table corresponding to the feature identifier as identifier”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of enabling feature for a specific member based on comparing values as being disclosed and taught by Axtell in the system 

Regarding claim 4, the proposed combination of Hanfland, Valente and Axtell teaches
re-adjusting the threshold associated (see Valente, [0093] “allows one to dynamically adjust the outlier threshold” – Adjustments happen dynamically and therefore it can happen more than once in Valente) with the second group; and (see Hanfland [col2 lines63] “the second user entity”).
disabling the feature (see Hanfland, [col5 lines8-10] “"Privilege" also refers to operations allowed for a user relative to a software component, such as the ability to use the component or portions thereof… "Privilege state data" is a data representation of the state of a particular privilege”; [col2 line63-col3 line4] “determining whether the second user entity inherits privilege state data from the first user entity, based on the hierarchical relationship… storing the privilege state data in correspondence with the user data for the second entity and the object data and privilege data”; [col9 lines29-31] “The "Disabled" state indicates a state that is not possible for the corresponding privilege, object, and user” – second user entity is interpreted as second group) for the additional user account (see Axtell, [0023] “association with a particular set of features that are… disabled for the particular user”) in the second group (see Hanfland [col2 lines63] “the second user entity”) based on a comparison of the value for the additional user account (see Axtell, [0061] “by comparing whether a value of a column of the client feature table corresponding to the feature identifier as identifier”) to the re-adjusted threshold (see Valente, [0093] “allows one to dynamically adjust the outlier threshold” – . 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hanfland and Valente in view of Kako (US 2017/0264507 A1, hereinafter “Kako”).

Regarding claim 6, the proposed combination of Hanfland and Valente teaches
wherein the value for the second group comprises (see Hanfland, [col11 lines48-49] “a determination is made to establish whether a privilege label, object label, or user label has been selected”; [col8 lines29-31] “The "Inherit" label refers to the privilege to inherit privilege rights from other user entities based on the hierarchical relationship”; [col10 lines48-49] “data for which the total number of different privileges is relatively defined”)
The proposed combination of Hanfland and Valente does not explicitly teach a randomly generated number. 
However, Kako discloses processing identifier information and also teaches
a randomly generated number (see Kako, [0104] “the generation unit 18 generates a random ID”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of generating a value as being disclosed and taught by Kako, in the system taught by the proposed combination of Hanfland and Valente to yield the predictable results of effectively managing and communicating data (see Kako, [0005] “a mobile terminal performs short-range communication with another nearby mobile terminal… The server manages contact information received from each mobile terminal. When an ID of an infected person, infected time, and the like are notified, the server extracts IDs associated with the ID of the infected person from the contact information so as to identify infection suspected persons”).

Regarding claim 7, the proposed combination of Hanfland and Valente teaches
wherein the value for the second group comprises… (see Hanfland, [col11 lines48-49] “a determination is made to establish whether a privilege label, object label, or user label has been selected”; [col8 lines29-31] “The "Inherit" label refers to the privilege to inherit privilege rights from other user entities based on the hierarchical relationship”; [col10 lines48-49] “data for which the total number of different privileges is relatively defined”) of an identification for a user account (see Hanfland, [col12 lines1-2] “The USER_ID column uniquely identifies the users of the network system”) in the second group and (see Hanfland [col2 lines63] “the second user entity”) an identification of the feature (see Hanfland, [col7 lines1-4] “objects are uniquely identified by "object data". The different uses that user can perform with the objects are referred to as "privileges" that are uniquely identified in the network system 10 by "privilege data").
The proposed combination of Hanfland and Valente does not explicitly teach a hash of an identification for a user account. 
However, Kako discloses processing identifier information and also teaches
a hash value calculated (see Kako, [0079] “a hash value calculated by using a predetermined hash function”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of generating a value as being disclosed and taught by Kako, in the system taught by the proposed combination of Hanfland and Valente to yield the predictable results of effectively managing and communicating data (see Kako, [0005] “a mobile terminal performs short-range communication with another nearby mobile terminal… The server manages contact information received from each mobile terminal. When an ID of an infected person, infected time, and the like are notified, the server extracts IDs .

Claims 11-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanfland (US 6,718,386 B1, hereinafter “Hanfland”) in view of Axtell (US 2016/0291955 A1, hereinafter “Axtell”) further in view of Pereira Valente et al. (US 2010/0067390 A1, hereinafter “Valente”).

Regarding claim 11, Hanfland teaches
A method, comprising: (see Hanfland, [col1 lines6-10] “relates to methods, a system, and an article for displaying privilege state data indicating the privileges of users or groups of users to use different objects supported by a network environment”; [col5 lines1-2] “"Object" as used herein is the subject of a privilege, and can include data or software components”).
enabling a feature of an instance of a software component by: (see Hanfland, [col6 lines63-65] “The users of the network system 10 generally have differing privilege rights with respect to use of data or software components residing on servers 16, 18, data storage unit 14, or terminal devices 12, 12'. Such data or software components are referred to as "objects”; [col9 lines18-21] “privilege state data is activated in a group to which a user belongs, the user will inherit the associated privilege due to the predetermined hierarchical relationship”).
executing, by a computing device, (see Hanfland, [col5 lines17-19] “The terminal device can be a personal computer, a network terminal, a personal digital assistant, or other device”) the instance of the software component comprising the feature; (see Hanfland, [col6 lines63-65] “The users of the network system 10 generally have differing privilege rights with respect to use of data or software components residing on servers 16, 18, data storage unit 14, or terminal devices 12, 12'. Such data or software components are referred to as "objects”; 
calculating a value based on information specific to the instance of the software component; (see Hanfland, [col11 lines48-49] “a determination is made to establish whether a privilege label, object label, or user label has been selected”; [col8 lines29-31] “The "Inherit" label refers to the privilege to inherit privilege rights from other user entities based on the hierarchical relationship”; [col10 lines48-49] “data for which the total number of different privileges is relatively defined”).
the value… (see Hanfland, [col11 lines48-49] “a determination is made to establish whether a privilege label, object label, or user label has been selected”; [col8 lines29-31] “The "Inherit" label refers to the privilege to inherit privilege rights from other user entities based on the hierarchical relationship”; [col10 lines48-49] “data for which the total number of different privileges is relatively defined”) a first group of a plurality of hierarchical groups comprising a plurality of user accounts; and (see Hanfland, [col2 line63-col3 line4] “determining whether the second user entity inherits privilege state data from the first user entity, based on the hierarchical relationship… storing the privilege state data in correspondence with the user data for the second entity and the object data and privilege data”; [col4 lines20-21] “"User entity" refers to a user or group of users. Groups can be subgroups of other groups”).
enabling, for one or more user accounts in the first group, the feature for the instance of the software component… (see Hanfland, [col5 lines8-10] “"Privilege" also refers to operations allowed for a user relative to a software component, such as the ability to use the component or portions thereof… "Privilege state data" is a data representation of the state of a particular privilege”; [col2 line63-col3 line4] “determining whether the second user entity inherits privilege state data from the first user entity, based on the hierarchical relationship… storing the privilege state data in correspondence with the user data for the second entity and the object data and privilege data”; [col9 lines12-14] “The "On" state indicates that the privilege has been in a second group of the plurality of hierarchical groups, for which the feature is enabled, (see Hanfland, [col9 lines12-14] “The "On" state indicates that the privilege has been set to permit its exercise by the corresponding object and user entity”; [col13 lines55-59] “because JoeUser is in the CEO group as indicated the PARENT_GROUP ID, the "On" state for the CEO GROUP ID privilege state data for the Addresses object is inherited by corresponding privilege state data for JoeUser”; [col1 lines40-41] “some users or groups may "inherit" privilege rights from other groups”; [col4 lines23-24] “hierarchical relationships between the user entities”) wherein the second group is at higher hierarchical level relative to the first group,… (see Hanfland, [col9 lines12-20] “The "On" state indicates that the privilege has been set to permit its exercise by the corresponding object and user entity. "Inherited On" indicates that the privilege has been permitted for a corresponding object and user entity by inheritance from an "On" state setting at a higher level within the predetermined hierarchical relationship of user entities”; [col5 lines8-10] “"Privilege" also refers to operations allowed for a user relative to a software component, such as the ability to use the component or portions thereof… "Privilege state data" is a data representation of the state of a particular privilege” - Permits at set at higher level user entity and are then inherited by following levels of entities) the second group (see Hanfland, [col2 line63-col3 line4] “the second user entity inherits privilege state data from the first user entity”– first user entity is interpreted as second group).  
Hanfland does not explicitly teach comparing the value to a threshold associated with  a first group; based on the comparison:; enabling for one or more user accounts in the first group, the feature in response to a number of user accounts, and wherein the number is based on a second threshold associated with the second group. 
However, Axtell discloses selectively enabling or disabling features based on comparisons and teaches
comparing the values to determine if it is a true or false (see Axtell, [0061] “by comparing whether a value of a column of the client feature table corresponding to the feature identifier as identified in the feature metadata table is "true" or "1"… to determine whether the value of that column associated with the particular client is true or false. If the value is true, then the feature is enabled for the client”; [0063] “to compare and contrast the impact of particular features enabled”).
based on the comparison: enable or disable features (see Axtell, [0061] “by comparing whether a value of a column of the client feature table corresponding to the feature identifier as identified in the feature metadata table is "true" or "1"… to determine whether the value of that column associated with the particular client is true or false. If the value is true, then the feature is enabled for the client”; [0063] “to compare and contrast the impact of particular features enabled”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of enabling feature for a specific member based on comparing values as being disclosed and taught by Axtell in the system taught by Hanfland to yield the predictable results of improving selection of particular features and execution of those features in a flexible, robust manner that does not require recompiling or rebuilding of application binaries and libraries (see Axtell, [0062] “embodiments improve selection of particular features and execution of those features in a flexible, robust manner that does not require recompiling or rebuilding of application binaries, libraries, or the like”).
The proposed combination of Hanfland and Axtell does not explicitly teach comparing the value to a threshold associated with a first group; enabling for one or more user accounts in the first group, the feature in response to a number of user accounts, and wherein the number is based on a second threshold associated with the second group.
However, Valente discloses organizing users into groups based on thresholds and also teaches
to a threshold associated with outlier groups (see Valente, [0113] “The threshold value is configurable and varies depending on the total number of active users in the group… Outlier Groups are those whose percentage of active users falls below this threshold”).
enabling access to outlier groups of users in response to a number of user accounts, (see Valente, [0203] “segregate users into mainstream groups and outlier groups… the network administrator automatically creates policy controls that enable mainstream groups to access the network resources… outlier groups are scrutinized and, if deemed to be legitimate users of the resource, the outlier group is sub-divided to include just the set of users that are authorized”; [0113] “Mainstream Groups are those whose percentage of active users is at or above a certain threshold value. The threshold value is configurable and varies depending on the total number of active users in the group”) and wherein the number is based on a second threshold associated with the second group (see Valente, [0113] “Mainstream Groups are those whose percentage of active users is at or above a certain threshold value. The threshold value is configurable and varies depending on the total number of active users in the group”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of thresholds and counts associated with user groups as being disclosed and taught by Valente in the system taught by the proposed combination of Hanfland and Axtell to yield the predictable results of analyzing and controlling network level activity at an overall organizational level while also allowing operating divisions to monitor and manage security aspects (see Valente, [0029] “the ability to analyze and control network activity at an overall organizational level while also allowing your various operating divisions or security zones to monitor and manage network activity that's specific to their group”).

Regarding claim 20, Hanfland teaches
An apparatus, comprising: (see Hanfland, [col1 lines6-10] “relates to methods, a system, and an article for displaying privilege state data indicating the privileges of users or groups of users to use different objects supported by a network environment”; [col5 lines1-2] “"Object" as used herein is the subject of a privilege, and can include data or software components”).
one or more processors configured to: (see Hanfland, [col6 line7-8] “The terminal device(s) 12 can include a processor 28, a memory 30, a memory storage”). 
enable a feature of an instance of a software component by: (see Hanfland, [col6 lines63-65] “The users of the network system 10 generally have differing privilege rights with respect to use of data or software components residing on servers 16, 18, data storage unit 14, or terminal devices 12, 12'. Such data or software components are referred to as "objects”; [col9 lines18-21] “privilege state data is activated in a group to which a user belongs, the user will inherit the associated privilege due to the predetermined hierarchical relationship”).
executing the instance of the software component comprising the feature; (see Hanfland, [col6 lines63-65] “The users of the network system 10 generally have differing privilege rights with respect to use of data or software components residing on servers 16, 18, data storage unit 14, or terminal devices 12, 12'. Such data or software components are referred to as "objects”; [col9 lines18-21] “privilege state data is activated in a group to which a user belongs, the user will inherit the associated privilege due to the predetermined hierarchical relationship”).
determining a value based on information specific to the instance of the software component; (see Hanfland, [col11 lines48-49] “a determination is made to establish whether a privilege label, object label, or user label has been selected”; [col8 lines29-31] “The "Inherit" label refers to the privilege to inherit privilege rights from other user entities based on the 
the value (see Hanfland, [col11 lines48-49] “a determination is made to establish whether a privilege label, object label, or user label has been selected”; [col8 lines29-31] “The "Inherit" label refers to the privilege to inherit privilege rights from other user entities based on the hierarchical relationship”; [col10 lines48-49] “data for which the total number of different privileges is relatively defined”). 
enabling, for one or more members of a first group, the feature for the instance of the software component,… (see Hanfland, [col5 lines8-10] “"Privilege" also refers to operations allowed for a user relative to a software component, such as the ability to use the component or portions thereof… "Privilege state data" is a data representation of the state of a particular privilege”; [col2 line63-col3 line4] “determining whether the second user entity inherits privilege state data from the first user entity, based on the hierarchical relationship… storing the privilege state data in correspondence with the user data for the second entity and the object data and privilege data”; [col9 lines12-14] “The "On" state indicates that the privilege has been set to permit its exercise by the corresponding object and user entity” – second user entity is interpreted as first group) of a second group for which the feature is enabled, (see Hanfland, [col9 lines12-14] “The "On" state indicates that the privilege has been set to permit its exercise by the corresponding object and user entity”; [col13 lines55-59] “because JoeUser is in the CEO group as indicated the PARENT_GROUP ID, the "On" state for the CEO GROUP ID privilege state data for the Addresses object is inherited by corresponding privilege state data for JoeUser”; [col1 lines40-41] “some users or groups may "inherit" privilege rights from other groups”; [col4 lines23-24] “hierarchical relationships between the user entities”) wherein the second group is at higher hierarchical level relative to the first group and,… (see Hanfland, [col9 lines12-20] “The "On" state indicates that the privilege has been set to permit its exercise by the corresponding object and user entity. "Inherited On" indicates that the privilege the second group (see Hanfland, [col2 line63-col3 line4] “the second user entity inherits privilege state data from the first user entity”– first user entity is interpreted as second group).  
Hanfland does not explicitly teach comparing the value to a threshold; and based on the comparison:; enabling for one or more members of a first group, the feature in response to a number of members, and wherein the number is based on a threshold associated with the second group. 
However, Axtell discloses selectively enabling or disabling features based on comparisons and teaches
comparing the values to determine if it is a true or false (see Axtell, [0061] “by comparing whether a value of a column of the client feature table corresponding to the feature identifier as identified in the feature metadata table is "true" or "1"… to determine whether the value of that column associated with the particular client is true or false. If the value is true, then the feature is enabled for the client”; [0063] “to compare and contrast the impact of particular features enabled”).
based on the comparison: enable or disable features (see Axtell, [0061] “by comparing whether a value of a column of the client feature table corresponding to the feature identifier as identified in the feature metadata table is "true" or "1"… to determine whether the value of that column associated with the particular client is true or false. If the value is true, then the feature is enabled for the client”; [0063] “to compare and contrast the impact of particular features enabled”).

The proposed combination of Hanfland and Axtell does not explicitly teach comparing the value to a threshold; and enabling for one or more members in the first group, the feature in response to a number of members, and wherein the number is based on a threshold associated with the second group.
However, Valente discloses organizing users into groups based on thresholds and also teaches
determining to a threshold (see Valente, [0113] “The threshold value is configurable and varies depending on the total number of active users in the group… Outlier Groups are those whose percentage of active users falls below this threshold”).
enabling access to outlier groups of users in response to a number of user accounts, (see Valente, [0203] “segregate users into mainstream groups and outlier groups… the network administrator automatically creates policy controls that enable mainstream groups to access the network resources… outlier groups are scrutinized and, if deemed to be legitimate users of the resource, the outlier group is sub-divided to include just the set of users that are authorized”; [0113] “Mainstream Groups are those whose percentage of active users is at or above a certain threshold value. The threshold value is configurable and varies depending on the total number of active users in the group”) and wherein the number is based on a second threshold associated with the second group (see Valente, [0113] “Mainstream Groups are those whose 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of thresholds and counts associated with user groups as being disclosed and taught by Valente in the system taught by the proposed combination of Hanfland and Axtell to yield the predictable results of analyzing and controlling network level activity at an overall organizational level while also allowing operating divisions to monitor and manage security aspects (see Valente, [0029] “the ability to analyze and control network activity at an overall organizational level while also allowing your various operating divisions or security zones to monitor and manage network activity that's specific to their group”).

Regarding claim 12, the proposed combination of Hanfland, Axtell and Valente teaches
querying a remote system to determine (see Axtell, [0037] “The feature management circuitry 112 may include various query processing systems… for extracting feature information for particular users and/or client facilities”) whether the number is a total number of user accounts in mainstream group (see Valente, [0132] “the percentage of active users for each group is… Quality Assurance: 8 out of 8 = 100%... Both the Quality Assurance and the Engineering groups are mainstream groups”) the second group (see Hanfland, [col2 line63-col3 line4] “the second user entity inherits privilege state data from the first user entity”– first user entity is interpreted as second group). The motivation for the proposed combination is maintained. 

Regarding claim 13, the proposed combination of Hanfland, Axtell and Valente teaches
wherein the enabling the feature for the one or more user accounts in the first group comprises: (see Hanfland, [col5 lines8-10] “"Privilege" also refers to operations allowed 
comparing the number to a total number of user accounts (see Valente, [0132] “the percentage of active users for each group is… Engineering: 10 out of 20 = 50%... Both the Quality Assurance and the Engineering groups are mainstream groups”) in the second group; (see Hanfland, [col2 line63-col3 line4] “the second user entity inherits privilege state data from the first user entity”– first user entity is interpreted as second group) and in response to the number not being equal to the total number, (see Valente, [0132] “the percentage of active users for each group is… Engineering: 10 out of 20=50%... Both the Quality Assurance and the Engineering groups are mainstream groups”).
disabling the feature for the one or more user accounts in the first group; (see Hanfland, [col5 lines8-10] “"Privilege" also refers to operations allowed for a user relative to a software component, such as the ability to use the component or portions thereof… "Privilege state data" is a data representation of the state of a particular privilege”; [col2 line63-col3 line4] “determining whether the second user entity inherits privilege state data from the first user entity, based on the hierarchical relationship… storing the privilege state data in correspondence with the user data for the second entity and the object data and privilege data”; [col9 lines29-31] “The "Disabled" state indicates a state that is not possible for the corresponding privilege, object, and user” – second user entity is interpreted as first group). 
adjusting the second threshold; and (see Valente, [0113] “Mainstream Groups are those whose percentage of active users is at or above a certain threshold value. The threshold value is configurable and varies”). 
in response to determining that the number is equal to the total number, (see Valente, [0132] “the percentage of active users for each group is… Quality Assurance: 8 out of 8 = 100%... Both the Quality Assurance and the Engineering groups are mainstream groups”).
enabling the feature for the one or more user accounts in the first group (see Hanfland, [col5 lines8-10] “"Privilege" also refers to operations allowed for a user relative to a software component, such as the ability to use the component or portions thereof… "Privilege state data" is a data representation of the state of a particular privilege”; [col2 line63-col3 line4] “determining whether the second user entity inherits privilege state data from the first user entity, based on the hierarchical relationship… storing the privilege state data in correspondence with the user data for the second entity and the object data and privilege data”; [col9 lines12-14] “The "On" state indicates that the privilege has been set to permit its exercise by the corresponding object and user entity” – second user entity is interpreted as second group) when the value is (see Hanfland, [col11 lines48-49] “a determination is made to establish whether a privilege label, object label, or user label has been selected”; [col8 lines29-31] “The "Inherit" label refers to the privilege to inherit privilege rights from other user entities based on the hierarchical relationship”; [col10 lines48-49] “data for which the total number of different privileges is relatively defined”) below the threshold; (see Valente, [0113] “The threshold value is configurable and varies depending on the total number of active users in the group… Outlier Groups are those whose percentage of active users falls below this threshold”). The motivation for the proposed combination is maintained.

Regarding claim 14, the proposed combination of Hanfland, Axtell and Valente teaches
based on the re-comparing: (see Valente, [0158] “The percentage of clients for each group is…  Quality Assurance: 8 out of 15 = 53%... Engineering: 10 out of 15 = 66%... Corporate Employees: 15 out of 15 = 100%”). 
enabling the feature for the one or more user accounts in the first group (see Hanfland, [col5 lines8-10] “"Privilege" also refers to operations allowed for a user relative to a software component, such as the ability to use the component or portions thereof… "Privilege state data" is a data representation of the state of a particular privilege”; [col2 line63-col3 line4] “determining whether the second user entity inherits privilege state data from the first user entity, based on the hierarchical relationship… storing the privilege state data in correspondence with the user data for the second entity and the object data and privilege data”; [col9 lines12-14] “The "On" state indicates that the privilege has been set to permit its exercise by the corresponding object and user entity” – second user entity is interpreted as first group) when the value is (see Hanfland, [col11 lines48-49] “a determination is made to establish whether a privilege label, object label, or user label has been selected”; [col8 lines29-31] “The "Inherit" label refers to the privilege to inherit privilege rights from other user entities based on the hierarchical relationship”; [col10 lines48-49] “data for which the total number of different privileges is relatively defined”) below the threshold; (see Valente, [0113] “The threshold value is configurable and varies depending on the total number of active users in the group… Outlier Groups are those whose percentage of active users falls below this threshold”).  
disabling the feature for the one or more user accounts in the first group (see Hanfland, [col5 lines8-10] “"Privilege" also refers to operations allowed for a user relative to a software component, such as the ability to use the component or portions thereof… "Privilege state data" is a data representation of the state of a particular privilege”; [col2 line63-col3 line4] “determining whether the second user entity inherits privilege state data from the first user entity, based on the hierarchical relationship… storing the privilege state data in when the value is (see Hanfland, [col11 lines48-49] “a determination is made to establish whether a privilege label, object label, or user label has been selected”; [col8 lines29-31] “The "Inherit" label refers to the privilege to inherit privilege rights from other user entities based on the hierarchical relationship”; [col10 lines48-49] “data for which the total number of different privileges is relatively defined”) above the threshold (see Valente, [0113] “percentage of active users is at or above a certain threshold value”). The motivation for the proposed combination is maintained.

Regarding claim 17, the proposed combination of Hanfland, Axtell and Valente teaches
further comprising determining an edition (see Axtell, [0002] “different versions of a given application”) of the instance of the software component (see Hanfland, [col6 lines63-65] “The users of the network system 10 generally have differing privilege rights with respect to use of data or software components residing on servers 16, 18, data storage unit 14, or terminal devices 12, 12'. Such data or software components are referred to as "objects”; [col9 lines18-21] “privilege state data is activated in a group to which a user belongs, the user will inherit the associated privilege due to the predetermined hierarchical relationship”). The motivation for the proposed combination is maintained.



Regarding claim 18, the proposed combination of Hanfland, Axtell and Valente teaches
further comprising determining whether a customer associated with the instance of the software component is a member (see Axtell, [0023] “identify a particular user, group of users, and/or client facility included within a client feature table for association with a particular set of features that are enabled or disabled for the particular user”) of one of the plurality of hierarchical groups (see Hanfland, [col12 lines1-6] “The USER_ID column uniquely identifies the users of the network system 10, in this example "Joe User" by user data. The PARENT_GROUP _ID column uniquely identifies a group of users to which the corresponding user belongs, and establishes the hierarchical relationships among the users and groups”). The motivation for the proposed combination is maintained.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanfland, Axtell and Valente in view of Kako (US 2017/0264507 A1, hereinafter “Kako”).

Regarding claim 15, the proposed combination of Hanfland, Axtell and Valente teaches
wherein calculating the value comprises… (see Hanfland, [col11 lines48-49] “a determination is made to establish whether a privilege label, object label, or user label has been selected”; [col8 lines29-31] “The "Inherit" label refers to the privilege to inherit privilege rights from other user entities based on the hierarchical relationship”; [col10 lines48-49] “data for which the total number of different privileges is relatively defined”) an identification associated with the feature with an identification associated with (see Hanfland, [col7 lines1-4] “objects are uniquely identified by "object data". The different uses that user can perform with the objects are referred to as "privileges" that are uniquely identified in the network system 10 by "privilege data") a user account (see Hanfland, [col12 lines1-2] “The USER_ID column uniquely identifies the users of the network system”) in the first group (see Hanfland [col2 lines63] “the second user entity”). 
The proposed combination of Hanfland and Valente does not explicitly teach hashing an identification.  
However, Kako discloses processing identifier information and also teaches
hashing to determine a value calculated (see Kako, [0079] “a hash value calculated by using a predetermined hash function”). 


Regarding claim 16, the proposed combination of Hanfland, Axtell and Valente teaches
wherein the value is (see Hanfland, [col11 lines48-49] “a determination is made to establish whether a privilege label, object label, or user label has been selected”; [col8 lines29-31] “The "Inherit" label refers to the privilege to inherit privilege rights from other user entities based on the hierarchical relationship”; [col10 lines48-49] “data for which the total number of different privileges is relatively defined”).
The proposed combination of Hanfland and Valente does not explicitly teach a randomly generated number. 
However, Kako teaches processing identifier information and also teaches
a randomly generated number (see Kako, [0104] “the generation unit 18 generates a random ID”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of generating a value as being disclosed and taught by Kako, in the system taught by the proposed combination of Hanfland and Valente to yield the predictable results of effectively managing and communicating data (see Kako, [0005] “a mobile terminal performs short-range communication with another nearby mobile 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156